IMPORTANT:  PLEASE READ CAREFULLY BEFORE SIGNING.

SIGNIFICANT REPRESENTATIONS ARE CALLED FOR HEREIN.




SUBSCRIPTION AGREEMENT

and

LETTER OF INVESTMENT INTENT

and

LOCK-UP AGREEMENT







SRKP 16, Inc.

Arrogene Nanotechnology, Inc.

5777 West Century Blvd # 360B

Los Angeles, CA







Re:

Subscription and Two Year Lock Up Agreement




Ladies and Gentlemen:




This agreement is made in connection with the proposed reorganization and share
exchange between Arrogene Nanotechnology, Inc. (“Arrogene”)  and SRKP 16, Inc.
(“SRKP”) pursuant to an Agreement and Plan of Reorganization dated July 18, 2011
(the “Reorganization Agreement”) between Arrogene and SRKP, whereby SRKP will
issue to Arrogene shareholders one (i) share of its common stock in exchange for
each of the outstanding common stock of Arrogene. The Agreement and Plan of
Reorganization has been approved by the shareholders of Arrogene.  Arrogene and
SRKP shall be referred to herein as the “Company”).  




In consideration of the offer of shares of SRKP to me in exchange for my shares
of Arrogene, and of other valuable consideration, the receipt of which is hereby
acknowledged, I agree as follows:




1.  Consent to Reorganization and Share Exchange.  I hereby ratify and approve
the Reorganization Agreement and consent to the exchange of my shares of common
stock of Arrogene for shares of the common stock of SRKP in the proportions as
stated in the Reorganization Agreement,  copy of which is attached hereto as
Exhibit A, and I accept receipt of the common shares of SRKP (the “Shares”) in
full consideration for my common shares of Arrogene.  In connection with such
share exchange, I represent and warrant as follows:




(a)

I have full right, power and authority to deliver such Arrogene Common Stock and
this Agreement;




(b)

the delivery of my Arrogene Common Stock will not violate or be in conflict
with, result in a breach of or constitute a default under, any indenture, loan
or credit agreement, deed of trust, mortgage, security agreement or other
agreement or instrument to which I am bound or affected; and




(c)

I have good, valid and marketable title to all shares of Arrogene Common Stock
indicated herein and I am not affected by any voting trust, agreement or
arrangement affecting the voting rights of such Company Common Stock.




2.  Representations Regarding Accredited Investor Status and Suitability.  I
hereby acknowledge, represent and warrant to and agrees with, the Company as
follows:




(a)

I understand that the share exchange is being made pursuant to one or more
exemptions from the Securities Act of 1933 (the “Act”).  I represent and warrant
to the Company, as the issuer of the Shares, that I am an "Accredited Investor"
as defined in Regulation D because I come within any one or more of the
following categories (please initial each applicable category):




i.   _____

Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act





--------------------------------------------------------------------------------

whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(a)(13) of the Act; any investment
company registered under the Investment Company Act of 1940 or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S. Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;




ii. _____

Any private business development company as defined in section 202(a)(22) of the
Investment Advisers Act of 1940;




iii. _____

Any organization described in section 501(c)(3) of the Internal Revenue Code,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000;




iv. _____

Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;




v.  _____

Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000 (excluding
equity in primary residence, but including any negative net worth related to
such primary residence);




vi. _____

Any natural person who had an individual income in excess of $200,000 in each of
the two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year;




vii. _____

Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii); or




viii. _____

Any entity in which all of the equity owners are accredited investors.




(b)

I understand that the share exchange is intended to be exempt from registration
under the Ac by virtue of Section 4(2) and/or 4(6) of the Act and/or the
provisions of Regulation D promulgated thereunder and, in accordance therewith
and in furtherance thereof, I represent and warrant to and agree with the
Company as follows:




(i)

I have received the Reorganization Agreement, have carefully reviewed it and the
exhibits attached thereto and documents referenced therein, and understand and
have relied on the information contained therein and information otherwise
provided to me in writing by the Company relating to the Reorganization
Agreement;








--------------------------------------------------------------------------------



(ii)

I understand and acknowledge that all documents, records and books pertaining to
the organization Agreement have been made available by the Company for
inspection by the undersigned's attorney(s), accountant(s) and/or other
advisors;




(iii)

I and/or my advisor(s) have had a reasonable opportunity to review all publicly
available information concerning the Company, including the Reorganization
Agreement, ask questions of and receive answers from a person or persons acting
on behalf of the Company concerning the Reorganization Agreement and the
Company, and hereby acknowledge that all such questions have been answered to my
full satisfaction;




(iv)

No oral or written representations have been made or oral or written information
furnished to me or my advisor(s) in connection with the Reorganization
Agreement, which were in any way inconsistent with the information stated in the
Reorganization Agreement;  




(v)

I am not engaging the share exchange as a result of any advertisement, article,
notice, press release or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or any seminar
or meeting whose attendees have been invited by any general solicitation or
general advertising, or any solicitation of a subscription by a person not
previously known to me in connection with investments in securities generally;




(vi)

If I am a natural person, I have reached the age of majority in the state in
which I reside, have adequate means of providing for my current needs and
personal contingencies, am able to bear the substantial economic risks of an
investment in the Shares for an indefinite period of time, have no need for
liquidity in such investment and, at the present time, could afford a complete
loss of such investment;




(vii)

I have, or together with my advisor(s) have, such knowledge and experience in
financial, tax and business matters so as to enable me to utilize the
information made available to me in connection with the Share Exchange in order
to evaluate the merits and risks of an investment in the Shares and to make an
informed investment decision with respect thereto;




(viii)

I am not relying on the Company with respect to the tax and other economic
considerations of this investment.  In regard to such considerations, I have
relied on the advice of, or has consulted with, only my own advisors;  




(ix)

I am acquiring the Shares solely for my own account as principal, for investment
purposes only and not with a view to the resale or distribution thereof, in
whole or in part, and no other person has a direct or indirect beneficial
interest in such Shares;




(x)

I will not sell or otherwise transfer the Shares without registration under the
Act or an exemption therefrom and fully understand and agree that I must bear
the economic risk of the Shares for an indefinite period of time because, among
other reasons, the Shares have not been registered under the Act or under the
securities laws of any state and, therefore, cannot be resold, pledged, assigned
or otherwise disposed of unless it is subsequently registered under the Act and
under the applicable securities laws of such states or unless an exemption from
such registration is available; and




(xi)

I understand that the Company is under no obligation to register the Shares on
behalf of me or to assist me in complying with any exemption from registration
under the Act.




(c)

  I recognize that an investment in the Shares involves a number of significant
risks, including those set forth under the captions "Risk Factors" in the
Company’s most recent Form 10-K and other periodic filings, as well as the Risk
Factors set forth in the Company’s Confidential Private Placement Memorandum





--------------------------------------------------------------------------------

dated as of September __, 2011, as amended by any Supplement thereto (the
“PPM”).  I hereby acknowledge receipt of the PPM and affirm that the information
contained therein shall be deemed incorporated herein by this reference.




(d)

If the undersigned is a corporation, partnership, trust or other entity, it is
authorized and qualified to engage in the share exchange, and the person signing
this Subscription Agreement on behalf of such entity has been duly authorized by
such entity to do so.




(e)

If the undersigned is a corporation, a partnership or a limited liability
company, the person signing this Subscription and Lock Up Agreement on its
behalf hereby represents and warrants that the information contained herein
completed by any shareholders of such corporation, partners of such partnership
or members or managers of such limited liability company is true and correct
with respect to such shareholders, partners, members or managers (and if any
such shareholder, partner, member or manager is itself a corporation,
partnership or limited liability company, with respect to all persons having an
interest in such corporation, partnership or limited liability company, whether
directly or indirectly) and that the person signing this Subscription and Lock
Up Agreement has made due inquiry to determine the truthfulness and accuracy of
the information contained herein.




3.  Lock Up Agreement







(a)

I will not offer, sell, contract to sell, pledge, hypothecate, grant any option
to purchase or otherwise dispose of (the "Resale Restrictions") any shares of
Common Stock of the Company, or any securities convertible into or exchangeable
for shares of Common Stock of the Company, that I beneficially own or otherwise
hold by me as of the date of this letter, or which I may acquire pursuant to the
Reorganization Agreement, or which are issuable upon exercise of options,
warrants, or other convertible securities held by me on such dates,
(collectively, the “Restricted Securities") for the period specified hereafter
without the prior written consent of a representative of BOCO Investments, LLC.
 Such restrictions shall apply to the Restricted Securities for a period of two
(2) years after the closing date of the Reorganization Agreement.  Thereafter, I
may sell up to twenty-five percent (25%) of the Restricted Securities every
quarter beginning in the third year.  As a reasonable means of ensuring
compliance with the terms of this Agreement, the undersigned further agrees that
the Company may instruct the transfer agent for the Restricted Securities to
place a transfer restriction on such transfer agent's records,




(b)

Notwithstanding the foregoing, if, at any time after twelve (12) months from the
closing date of the Reorganization Agreement, the closing price of the Company’s
common stock is above $3.00 per share for 20 out of 30 consecutive trading days
with an average daily trading volume in excess of 100,000 shares, I may sell up
to five percent (5%) of the Restricted Shares in every quarter that these
conditions are met.




(c)

Notwithstanding the foregoing, if I am an individual, I may transfer any or all
of the Restricted Securities either during my lifetime or on my death by will or
intestacy to my immediate family or to a trust, beneficiaries of which are
exclusively me, a member or members of my immediate family; provided, however,
that in any such case it shall be a condition of the transfer that the
transferee execute an agreement stating that the transferee is receiving and
holding the Restricted Securities subject to the provisions of this Agreement,
and there shall be no further transfer of such Restricted Securities except in
accordance with this Agreement. For purposes of this paragraph, "immediate
family” shall mean spouse, lineal descendant, father, mother, brother or sister
of the transferor.




4.

The provisions of paragraph 3 above shall not apply to Restricted Securities
owned by me that I acquired either (i) in the private offering covered by the
PPM, or (ii) pursuant to the conversion of Convertible Promissory Notes of
Arrogene.




5.

In addition, notwithstanding the foregoing, if I am a partnership, the
partnership may transfer any Restricted Securities to a partner of such
partnership or a retired partner of such partnership who retires after the date
hereof, or to the estate of any such partner or retired partner, and any partner
who








-4-







--------------------------------------------------------------------------------

is an individual may transfer Restricted Securities by gift, will or intestate
succession to his or her immediate family (as defined above) or ancestors. If I
am a corporation, the corporation may transfer Restricted Securities to any
shareholder of such corporation and any shareholder who is an individual may
transfer Restricted Securities by gift, will or intestate succession to his or
her immediate family (as defined above) or ancestors. Notwithstanding anything
else herein to the contrary, in an such case, it shall be a condition to the
transfer that the transferee execute an agreement stating that the transferee is
receiving and holding the Restricted Securities subject to the provisions of
this Agreement and there shall be no further transfer of such Restricted
Securities except in accordance with this Agreement.




6.

I recognize that the offer of the Shares in the Company was based upon my
representations and warranties contained above and hereby agree to indemnify the
Company and to hold it harmless against any and all liabilities, costs, or
expenses (including reasonable attorneys' fees) arising by reason of, or in
connection with, any misrepresentation or any breach of such warranties by the
undersigned, or arising as a result of the sale or distribution of the Shares by
me in violation of the  Act of 1933, as amended, or any other applicable law.
Further, in the event that any dispute were to arise in connection with this
Agreement or with the undersigned's investment in the Company, I agree, prior to
seeking any other relief at law or equity, to submit the matter to binding
arbitration in accordance with the rules of the American Arbitration Association
at a place to be designated by the Company.




7.

The undersigned has been advised that the Securities have not been registered
under the Securities Act of 1933 or applicable state securities laws and that
the Securities are being offered and sold pursuant to exemptions from such laws
and that the Company's reliance upon such exemptions is predicated in part on
the undersigned's representations as contained herein.  The undersigned
represents, warrants and agrees that the Securities are being acquired by the
undersigned solely for the undersigned's own account, for investment purposes
only, and not with a view to the distribution or resale thereof. The undersigned
has no agreement or other arrangement with any person to sell, transfer or
pledge any part of the Securities or which would guarantee the undersigned of
any profit or against any loss with respect to the Securities; and the
undersigned has no plans to enter into any such agreement or arrangement.  The
undersigned further represents that the undersigned's financial condition is
such that he or it is not under any present necessity or constraint to dispose
of such shares to satisfy any existing or contemplated debt or undertaking.  The
undersigned is aware that, in the view of the Securities and Exchange
Commission, a purchase of such securities with an intent to resell by reason of
any foreseeable specific contingency or anticipated change in market value, or
any change in the condition of the Company, or in connection with a contemplated
liquidation settlement of any loan obtained for the acquisition of such
securities and for which such securities were pledged, would represent an intent
inconsistent with the representations set forth above.  The undersigned further
represents and agrees that if, contrary to the foregoing intentions, the
undersigned should later desire to dispose of or transfer any of such securities
any of such securities in any manner, the undersigned shall not do so without
first obtaining (i) the opinion of counsel to the Company that such proposed
disposition or transfer may be lawfully made without the registration of such
Securities pursuant to the Securities Act of 1933, as then amended, and
applicable state securities laws, or (ii) such registration has been completed
and is currently in effect.




8.

The undersigned represents and warrants that the undersigned is a bona fide
resident of, is domiciled in and received the offer and made the decision to
invest in the Securities in the state or country set forth on the signature page
hereof, and the Securities are being purchased by the undersigned in the
undersigned's name solely for the undersigned's own beneficial interest and not
as nominee for, or on behalf of, or for the beneficial interest of, or with the
intention to transfer to, any other person, trust or organization.











-5-







--------------------------------------------------------------------------------



9.

The undersigned is informed of the significance to the Company of the foregoing
representations, agreements and consents, and they are made with the intention
that the Company will rely on them.




10.

The undersigned, if other than an individual, makes the following additional
representations:




()

The undersigned was not organized for the specific purpose of acquiring the
Securities; and




()

This Subscription Agreement and Letter of Investment Intent has been duly
authorized by all necessary action on the part of the undersigned, has been duly
executed by an authorized officer or representative of the undersigned, and is a
legal, valid and binding obligation of the undersigned enforceable in accordance
with its terms.




11.

The undersigned is aware that there can be no assurance regarding the tax
consequences of an investment in the Company.  The undersigned acknowledges that
he, she or it has been advised to consult with his, her or its own attorney
regarding legal matters concerning the investment and to consult with
independent tax counsel or advisors regarding the tax consequences of such
investment.




12.

All of the foregoing information which the undersigned has provided concerning
the undersigned, the undersigned's financial position and the undersigned's
knowledge of financial and business matters, or, in the case of a corporation,
partnership, trust or other entity, concerning the knowledge of financial and
business matters of the person making the investment decision on behalf of such
entity, is correct and complete as of the date set forth at the end hereof, and
if there should be any adverse change in such information prior to this
subscription being accepted, the undersigned will immediately provide the
Company with such information.




13.

FINRA Affiliation.  The undersigned represents and warrants that the information
set forth below in response to the questions regarding FINRA affiliation is
accurate and complete.




(a)

Is the undersigned a member of the FINRA1, a person associated with a member2 of
the FINRA, or an affiliate of a member?

Yes ______

No ______




If "Yes," please list all members of the FINRA with whom the undersigned is
associated or affiliated




 

   




_____________________________________________________________

1

The FINRA defines a "member" as being any broker or dealer admitted to
membership in the FINRA, or any officer or partner of such a member, or the
executive representative of such a member or the substitute for such
representative.

2

The FINRA defines a "person associated with a member" as being every sole
proprietor, general or limited partner, officer, director or branch manager of
such member, or any natural person occupying a similar status or performing
similar functions, or any natural person engaged in the investment banking or
securities business who is directly or indirectly controlling or controlled by
such member (for example, any employee), whether or not any such person is
registered or exempt for registration with the FINRA.  Thus,








-6-







--------------------------------------------------------------------------------

"person associated with a member" includes a sole proprietor, general or limited
partner, officer, director or branch manager or an organization of any kind
(whether a corporation, partnership or other business entity) which itself is a
"member" or a "person associated with a member."  In addition, an organization
of any kind is a "person associated with a member" if its sole proprietor or
anyone of its general or limited partners, officers, director or branch managers
is a "member" or "person associated with a member."




(b)

If the undersigned is a corporation, are any of its officers, directors or 5%
shareholders a member of the FINRA, a person associated with a member of the
FINRA, or an affiliate of a member?

Yes ______

No ______




If "Yes," please list the name of each such officer, director or 5% shareholder
and all members of the FINRA with whom they are associated or affiliated.

 










14.

Number of Shares.  The undersigned hereby tenders the Shares for an equal number
of shares of SRKP in connection with the consummation of the transactions
described in the Reorganization Agreement.




15.

Manner in Which Title is to be Held.




Place an "X" in one space below:




()

_____

Individual Ownership

()

_____

Joint Tenant with Right of Survivorship (both parties must sign)

()

_____

Partnership

()

_____

Tenants in Common

()

_____

Corporation

()

_____

Trust

()

_____

Other (Describe):






















16.

My state or country of residence and the state I received the offer to invest
and made the decision to invest in the Securities:  

  







__________________________________________________________________

Please print above the exact names(s) in which the Securities are to be held.











-7-







--------------------------------------------------------------------------------

SIGNATURES







The undersigned hereby represents that he or she has read this entire
Subscription Agreement and the Disclosure Package provided herewith.







Dated:  




INDIVIDUAL




Address to Which Correspondence

Should be Directed










_________________________

Signature (Individual)










__________________________

Signature (All record holders should sign)

City, State and Zip Code







__________________________

Names(s) Typed or Printed

Tax Identification or Social Security Number




(      )

Telephone Number




CORPORATION, PARTNERSHIP, TRUST, OR OTHER ENTITY

Address to Which Correspondence

Should be Directed




______________________________________

Name of Entity







By:

Signature*

 

City, State and Zip Code




Its:

Title

Tax Identification or Social Security Number




(     )

Name Typed or Printed

Telephone Number




* If Securities are being subscribed for by an entity, the Certificate of
Signatory must also be completed.











-8-







--------------------------------------------------------------------------------

CERTIFICATE OF SIGNATORY




To be completed if Securities are being subscribed for by an entity.







I, ________________________________, am the _____________________________ of




_________________________________ (the "Entity").




I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Securities, and certify that the
Subscription Agreement and Letter of Investment Intent has been duly and validly
executed on behalf of the Entity and constitutes a legal and binding obligation
of the Entity.




IN WITNESS WHEREOF, I have hereto set my hand this _____ day of ______________,
2011.













Signature







,

ACCEPTANCE




This Subscription Agreement is accepted as of _______________________, 2011.







SRKP 16, INC.










By:

Authorized Officer




Date:














9


